Citation Nr: 1439624	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  09-06 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hip arthritis. 

2.  Entitlement to service connection for low back arthritis 

3.  Entitlement to service connection for arthritis of the right hand and wrist. 


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to April 1986.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified at a hearing conducted by the undersigned Acting Veterans Law Judge in April 2010.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In April 2011, the Board remanded the Veteran's claim for additional development.  The case is once again before the Board. 

In the above-mentioned September 2008 rating decision, the RO discussed the Veteran's arthritis of the right wrist in connection with his claim for a right hand disability.  The Board also observes that the Veteran has stated that he has a right "hand/wrist" disability as a result of his active duty service.  See a February 2009 statement.  Since the RO has considered the Veteran's right wrist in connection with his claim for arthritis of the right hand, and the Veteran has alleged that he has a right "hand/wrist" disability, the Veteran's claim for arthritis of the right hand has been recharacterized as noted on the title page.

The issues of entitlement to service connection for a low back disability and a right hand and wrist disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no competent and credible evidence of a current hip disability. 


CONCLUSION OF LAW

The criteria for service connection for a bilateral hip disability have not been met. b38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In the present case, VA issued a VCAA notice letter to the Veteran in January 2008, prior to the initial adjudication of his claim.  This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet.App. 473 (2006).  

In short, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the record contains the Veteran's service treatment records, VA treatment records, private medical records, lay statements, VA examination reports and the April 2010 hearing transcript.

As noted, the Veteran's claim was remanded for additional development in April 2011.  Specifically, the Board requested that the AOJ contact the Veteran and request that he authorize VA to obtain his private treatment records.  The Board also requested that the AOJ obtain the Veteran's recent VA treatment records and schedule him for a VA examination. 

A review of the record reveals that the VA Appeals Management Center contacted the Veteran in an April 2011 letter and requested that he submit his private treatment records or authorize VA to obtain them on his behalf.  He did not reply to this letter or submit the requested records.  The Veteran's VA treatment records were obtained and associated with his claims file.  The Veteran was also afforded a VA examination in July 2011.  Thus, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).  

As noted, the Veteran was provided with a VA examination in July 2011.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered appropriate diagnoses and opinion consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2013).  

The record reflects that at the April 2010 hearing, the undersigned Acting Veterans Law Judge clarified the issues on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

II.  Law and Regulations 

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Likewise, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under the relevant statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Hence, the mere fact of a veteran reporting subjective symptoms, whether pain or otherwise, does not necessarily warrant a finding that he or she has met the current disability due to disease or injury requirement.  Rather, an underlying disease or injury is required.

III.  Analysis

The Veteran contends that he has bilateral hip arthritis as a result of an in-service injury.  Specifically, in February 2009, the Veteran reported that he was hit by a truck while on active duty and subsequently developed arthritis of the bilateral hips with symptoms manifesting in the late 1980s or early 1990s.

Upon review, however, the Board finds that the record does not contain any competent or credible evidence of a hip disability at any time during the appeal period.  

While the Veteran complained of pain and stiffness in his hips during the July 2011 VA examination, the objective physical examination was wholly unremarkable.  Specifically, the examination report notes that the Veteran demonstrated full range of motion in both hips and was able to perform repetitive use testing without any functional impairment.  After a review of the record and a clinical examination, the VA examiner concluded that "there is insufficient objective medical evidence to warrant the diagnosis of an acute or chronic bilateral hip disorder or residuals thereof." 

Based on the foregoing, the Board finds that the July 2011 VA examiner's report indicating that there were no objective findings to support a hip disability to be evidence of significant probative weight indicating the lack of a current disability.  

In this capacity, the Board observes that an October 2007 VA treatment record documents the Veteran's complaints of right "hip pain posteriorly, closer to the [right sacroiliac] joint."  The Veteran was diagnosed with right sacroiliac joint pain with a history of early arthritic changes.  X-ray studies conducted the following month revealed mild erosive changes in the sacrum adjacent to the sacroiliac joint and mild to moderate sclerosis of the left sacroiliac joint.  

In his review of the claims file, the July 2011 VA examiner noted the November 2007 X-ray report but, as noted above, indicated that the Veteran did not have a hip disability.  Instead, the examiner classified the Veteran's sacroiliac joint condition as a low back disability.  Significantly, there is no evidence of record indicating that these X-ray findings constitute a hip disability and the Board does not have the authority to contradict the VA examiner's undisputed finding that the Veteran's sacroiliac disability results in his low back complaints.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

In short, a review of the record reveals that the Veteran has not been diagnosed with a hip disability at any time during the appeal period.  There is also no evidence that arthritis exists or became manifest to a degree of 10 percent or more within a year of his separation from service. 

In finding that there is no current disability, the Board has considered the Veteran's statements that he has arthritis in his hips. 

In this case, however, the July 2011 VA examiner's findings that there was no hip disease or injury and no findings of any functional impairment outweigh the more general and conclusory descriptions of the Veteran and his opinion that his subjective symptoms constitute a disability.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).  

Here, the medical evidence disclosing no current hip disability is far more probative and credible than the appellant's own unsupported lay statements.  

The Veteran has been accorded ample opportunity to present evidence in support of his claim, i.e., a competent evidence of a current disability.  He has failed to do so. See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  

The Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In the absence of a diagnosis of a hip disability at any time during the appeal period, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist); see also McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Accordingly, the first Shedden element has not been met, and the Veteran's claim fails on this basis alone.  

In the absence of a claimed disability, there is no need to discuss the remaining two Shedden elements. 

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral hip disability.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for a bilateral hip disability is denied.


REMAND

I.  Low Back Disability 

During the July 2011 examination, the VA examiner noted that the Veteran's service treatment records document his complaints of back pain in December 1982 and February 1984.  In rendering an opinion, however, the VA examiner only addressed whether the Veteran's current low back disability was related to a 1985 in-service injury.  The examiner did not address whether the Veteran's current disability was related to the prior 1982 or 1984 complaints of back pain.  Accordingly, the examiner's opinion is inadequate.

II.  Hand and Wrist Disability

VA treatment records indicate that the Veteran was diagnosed with arthritis of the right wrist, an abnormal calcification or ossification at the base of the right fifth finger, disorganization of the carpal bones, and a thickening of the cortex at the base of the second metacarpal bone following X-ray studies in November 2007. 

During the July 2011 VA examination, however, the examiner stated that a radiologist reviewed X-ray studies of the Veteran's left hand in November 2007 and concluded that there were no clinically significant radiographic findings.  The examiner also stated that there is insufficient evidence to warrant a diagnosis of a right hand disorder.  As a result, the examination report is factually inaccurate and a new opinion is required. 




III.  Medical Treatment Records

Finally, given the evidence of ongoing VA treatment, reasonable efforts should be made to obtain all records of such treatment generated since July 2010 (the date of the most recent records associated with the paper and electronic claims file).

Accordingly, the remaining issues are being REMANDED for the following action:

1.  Obtain and associate with the claims file all records of treatment for right hand, right wrist and low back disorders administered at the West Haven, Connecticut, VA Medical Center since July 2010 (the date of the most recent records associated with the Veteran's claims file).

All development efforts should be documented in the paper claims file and/or the Virtual VA/Veterans Benefits Management System (VBMS) eFolders.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

2.  After completing the foregoing development to the extent possible, request a records review and addendum opinion from the July 2011 VA examiner (or another examiner if the July 2011 examiner is unavailable).

The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA/VBMS eFolders) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.

If the reviewing clinician determines that a physical examination is necessary, then one must be scheduled.

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed right hand and wrist disabilities had their causal origins in service or are otherwise related to the Veteran's active duty service.  

The examiner should also indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed low back disability had causal origins in service or is otherwise related to the Veteran's active duty service.  In this capacity the examiner should comment on the Veteran's in-service complaints of back pain in 1982, 1984 and the 1985 in-service injury.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West Supp. 2013).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


